Citation Nr: 0100010	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  98-19 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dizziness, 
including as due to undiagnosed illness.

2.  Entitlement to service connection for backaches, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for shortness of breath, including as due to 
undiagnosed illness, has been submitted.

5.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of an abortion has been submitted.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant had verified active service from July 1989 to 
July 1993.

This appeal arises from a June 1998, Department of Veterans 
Affairs Regional Office (VARO), No. Little Rock, Arkansas 
rating decision, which denied reopening the appellant's claim 
for entitlement to service connection for shortness of breath 
on the basis that new and material evidence sufficient to 
warrant reopening of her claim had not been submitted; and 
denied entitlement to service connection for a backache, 
dizziness, and headaches.  This appeal also arises from a 
June 1999 rating decision which denied reopening the 
appellant's claim for entitlement to service connection for 
residuals of an abortion on the basis that new and material 
evidence sufficient to warrant reopening of her claim had not 
been submitted. 


FINDINGS OF FACT

1.  The appellant had verified active service from July 1989 
to July 1993.

2.  The appellant manifested chronic dizziness, currently 
diagnosed as mild, benign positional vertigo during service.

3.  By rating decision in November 1993, the RO denied 
service connection for residuals of elective abortion.  The 
appellant was notified of the denial, and did not submit a 
timely appeal

4.  Evidence submitted since the November 1993 rating 
decision denying service connection for residuals of elective 
abortion is not new and material. 


CONCLUSIONS OF LAW

1.  Chronic dizziness, diagnosed as mild benign positional 
vertigo, was incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  Evidence submitted since the final rating decision in 
November 1993 denying service connection for residuals of 
elective abortion is not new and material, and therefore, the 
claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for dizziness, including as 
due to undiagnosed illness.

The Board finds that all relevant evidence has been properly 
developed and that the duty to assist the appellant in 
developing pertinent facts, as set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat.2096, ___(2000) (to be codified as amended at 
38 U.S.C.A. § 5107), has been satisfied.

The appellant is seeking service connection for dizziness.  
Under pertinent law and VA regulations, service connection may 
be granted if the disability was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(2000).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance
of the evidence is against the claim, in which event the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant's May 1988 military enlistment examination is 
negative for any complaints or findings referable to 
dizziness, and she denied any prior history of dizziness or 
fainting spells.  Military medical treatment records report 
that the appellant complained of dizziness on several 
occasions during her military service, and reported a history 
of dizziness or fainting spells at the time of her June 1993 
separation examination.  

Post service medical records indicate that the appellant 
continued to complain of dizziness after service, and a 
diagnosis of mild, benign positional vertigo was provided at 
the time of her most recent May 1999 VA examination.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2000), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

With application of the benefit of the doubt rule, the Board 
finds that the appellant's dizziness during service was the 
original manifestation of her currently diagnosed mild, 
benign positional vertigo.  The Board is unable to find that 
the evidence preponderates against service connection for 
chronic dizziness.  Therefore, the Board finds that the 
objective medical evidence substantiates her claim for 
entitlement to service connection. 

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of an abortion has been submitted.

Service connection for residuals of elective abortion was 
denied by rating decision in November1993.  The appellant was 
informed of the denial, and of her appellate rights, by 
letter later in November 1993.  She did not submit a timely 
appeal, and that decision became final.  38 U.S.C.A. § 7105. 

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). Under 38 
C.F.R. § 3.156 (2000), when presented with a claim to reopen 
a previously finally denied claim, VA must determine if new 
and material evidence has been submitted. New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. Id. 

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the last rating 
decision. When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered. Evans v. Brown, 9 Vet. App. 273, 283 
(1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). 

The evidence before the RO at the time of the November 1993 
rating decision consisted of service medical records, a 
statement from the veteran, and an October 1993 VA 
examination report.  Service medical records showed that the 
appellant had an abortion prior to service and during 
service.  No residuals of the in- service abortion were noted 
on the service separation examination. The report of VA 
examination in October 1993 states that no residuals of 
elective abortion were found.  The RO denied the claim in 
November 1993 on the basis that the medical evidence showed 
no residual disability from the abortion.

Evidence that has been added to the claims file since the 
November 1993 rating decision include statements and 
testimony from the appellant alleging various residuals of 
the abortion, private medical records from Doctors Hospital 
and Baptist Medical Center, VA outpatient treatment records 
and a report of VA examination in May 1999.

In statements and testimony, the appellant asserted that she 
had various physical and mental problems as a result of the 
abortion performed while she was in service in 1993.  These 
assertions, even when deemed credible, are not of sufficient 
weight to reopen the claim.  The appellant, as a layperson, 
is no competent on matters of medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The private medical records are dated from 1993- 1998.  These 
records reflect the appellant's treatment for various medical 
matters, including obstetric and gynecological problems.  
None of these records reflects that any of the appellant's 
medical problems were the result of, or in any way related 
to, the abortion performed in service.  The VA outpatient 
treatment records are dated in 1998- 1999, and these records 
also do not reflect that any of the appellant's medical 
problems were related to the in- service abortion.  These 
records, while new, when considered by themselves or in 
connection with evidence previously assembled, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

With respect to the report of VA examination in May 1999, the 
examiner stated that none of the a[appellant's symptoms could 
be related to previous abortion.  This opinion, while new, 
does not tend to prove the claim.  Accordingly, it is not 
material.

The appellant has not submitted new and material evidence, 
and the claim for service connection for residuals of 
abortion is not reopened.


ORDER

Service connection for dizziness, diagnosed as mild, benign 
positional vertigo, is granted.

New and material evidence not having been submitted, the 
claim for service connection for residuals of abortion is not 
reopened.




REMAND

Regarding the remaining issues on appeal, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on the remaining issues at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

With respect to the shortness of breath claim, service 
connection for shortness of breath claimed on a direct basis 
was denied by final rating decision in November 1993.  The 
current claim, however, is not only on a direct basis but is 
also claimed on the basis of undiagnosed illness.  The direct 
claim is subject to the new and material requirement in order 
to reach the merits, but the undiagnosed illness claim, 
because it is based on regulations that created a new basis 
of entitlement, should be initially considered on the merits.  
See Ashford v. Brown, 10 Vet.App. 120 (1997).

With respect to the remaining claims, the Board does not find 
the development sufficient, particularly in light of th 
change in law. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all of the 
appellant's current VA treatment records.

2.  The appellant should be scheduled for 
the requisite VA specialty examinations 
to determine (1) whether any back 
disorder is related to service; (2) 
whether any headache disorder is related 
to service; and (3) whether shortness of 
breath is due to undiagnosed illness.  
Any necessary tests or studies should be 
conducted.  The claims file must be made 
available to the examiner(s).  

The examiner(s) should answer the 
following questions: (1) Is it at least 
as likely as not that the appellant has a 
current back disability, and, if so 
whether such specified disability 
originally manifested during service; (2) 
Is it at least as likely as not that any 
headache disorder began in service; and 
(3) Is the appellant's shortness of 
breath due to undiagnosed illness?  If an 
examiner is unable to answer the 
questions, the reasons should be clearly 
stated.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals


 


